               Case 2:20-cv-01087-RSM Document 3 Filed 07/29/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   JOHN ROBERT DEMOS, JR.,

 9                                Plaintiff,                CASE NO. C20-1087-RSM

10           v.                                             ORDER

11   CHIEF JUDGE, et al.,

12                                Defendants.

13

14       The Court, having reviewed the Report and Recommendation of the Honorable Brian A.

15   Tsuchida, Chief United States Magistrate Judge, any objections or responses to that, and the

16   remaining record, finds and ORDERS as follows:

17                (1) The Report and Recommendation is ADOPTED;

18                (2) Plaintiff’s is DENIED the status to proceed in forma pauperis;

19                (3) This matter is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(g)

20                   and standing bar orders, see In re John Robert Demos, MC91-269-CRD (W.D.

21                   Wash. Jan. 16, 1992); In re Complaints and Petitions Submitted by John Robert

22                   Demos, (W.D. Wash. Dec. 15, 1982); and

23                (4) The Clerk shall send a copy of this Order to plaintiff and to Judge Tsuchida.




     ORDER - 1
             Case 2:20-cv-01087-RSM Document 3 Filed 07/29/20 Page 2 of 2



 1         DATED this 29th day of July, 2020.

 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
